Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending and under consideration for their full scope.
3.	Applicant’s IDS document filed on 02/04/2022 has been considered.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-7 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,774,137 (PTO-892; Reference A). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent 10,774,137 are directed to a food grade powder providing sustained release of an anti-Fel D1 molecule, the food grade powder comprising a dried hydrogel and the anti-Fel D1 molecule; wherein the dried hydrogel is a co-gel comprising carrageenan and a member selected from the group consisting of gelatin, collagen peptides, and gelatin and collagen peptides; wherein the anti-Fel D1 molecule is encapsulated in the dried hydrogel; wherein the gelatin or the gelatin and collagen peptides are from Type A porcine gelatin having a positive charge at a pH below 7.0; wherein the carrageenan is selected from the group consisting of (i) kappa-carrageenan, (ii) iota-carrageenan, (iii) a physical mixture of kappa-carrageenan and iota-carrageenan and (iv) a co-polymer of kappa-carrageenan and iota-carrageenan; wherein the gelatin and the carrageenan are the only biopolymers in the dried hydrogel; wherein the dried hydrogel is a spray-dried hydrogel comprising the anti-Fel D1 molecule and 0.5 to 90 wt. % of gelatin, and the powder has a density of about 0.265 to about 0.3 g/cm.sup.3; wherein the gelatin and collagen peptides have a molecular weight between 2,000 and 1 million Daltons and a bloom value of 40 to 300; comprising 25.0 to 60.0 wt. % of the gelatin and 40 to 75 wt. % of a source of the anti-Fel D1 molecule; and a method of reducing symptoms of human allergy to a cat, the method comprising orally administering to the cat an effective amount of the food grade powder of claim 1; and wherein the composition is administered as part of a pet food further comprising at least one component selected from the group consisting of protein, fat, carbohydrate, vitamin and mineral.
	The reference teachings anticipate the claimed invention.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7.         Claims 1-3, 5-7 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : a food grade powder providing sustained release of an anti-Fel D1 molecule, the food grade powder comprising a dried hydrogel and the anti-Fel D1 molecule; wherein the dried hydrogel is a co-gel comprising carrageenan and a member selected from the group consisting of gelatin, collagen peptides, and gelatin and collagen peptides; wherein the anti-Fel D1 molecule is encapsulated in the dried hydrogel and methods of production and administration thereof, the specification does not reasonably provide enablement for: a food grade powder providing sustained release of anti-Fel; D 1 molecule comprising a dried hydrogel and the anti-Fel d 1 molecule wherein the dried hydrogel comprises gelatin, carrageenan or collagen alone and methods of production and administration thereof. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses in paragraph [0091], Figure 4 and Example 1 that a limitation of simple gelatin (10 wt. %) hydrogels is that they rapidly release all the encapsulated IgY when exposed to oral conditions, but combining the gelatin hydrogel with carrageenan was found to release anti-Fel D1 IgY much slower than simple hydrogels of gelatin alone or carrageenan alone, highlighting the unique synergy of combining the two biopolymers.  The skilled artisan cannot make and use all the composition possibilities recited in the instant claims.
The specification itself teaches that hydrogels with a single polymer of gelatin, carrageenan or collagen do not exhibit sustained release of the anti-fel D1molecules as required by the claims.
The art of Yegappan et al. (IDS filed on 02/04/2022; Reference 2). teaches that carrageenan is promising component for controlled drug delivery.  For oral delivery it is necessary to formulate the delivery system with utmost care to ensure its stability at extreme pH conditions across the gastrointestinal tract. As of 2018, carrageenan has not been used to encapsulate antibodies, nor has it been used to encapsulate protein based drugs for oral use.  (In particular, section 3.3 and in particular, 3.3.2, Table 1, whole document). So, formulating an antibody for oral use using carrageenan is still unpredictable at this time.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0236475 (IDS filed on 02/04/2022; Reference 2). in view of WO 2002/072636 (IDS filed on 02/04/2022; Reference 2).
U.S. Patent Application Publication 2013/0236475 teaches antigens that cause eggs to produce anti-Fel D1 antibodies are used to immunize an avian, preferably a chicken; the avian eggs containing anti-Fel D1 antibodies are collected and optionally processed to enrich the concentration of the antibodies; the eggs or processed eggs are admixed with or applied to a food suitable for a cat; the food containing the antibodies is fed to the cat. The food composition can be formulated to readily dissolve in, form a suspension with, or mix with, the animal's drinking water, or other fluid or beverage for intake. For such purposes, it may be useful to formulate as a solid, tablet, powder, liquid, liquid concentrate, gel, or in another suitable form for direct use, or for dilution prior to administration to the animal. (In particular, paragraphs [0054]-[0060], [0067], claim 6; whole document).
	The claimed invention differs from the prior art in the recitation of sustained release of the anti-Fel d 1 molecule from the powder, wherein the powder comprises a hydrogel  which encapsulates the anti-Fel d 1 antibodies; and wherein the hydrogel comprises collagen or gelatin of claim 1.
	WO 2002/072636 teaches method of encapsulating antibodies for oral administration wherein the antibodies are encapsulated in polymers comprising gelatin and/or collagen and wherein the encapsulated antibodies are spray dried into a powder for oral administration.  (In particular, throughout whole document).
	It would have been obvious to one of ordinary skill in the art at the time of invention of U.S. Patent Application Publication 2013/0236475 to have looked to the art of WO 2002/072636 to determine how to formulate a powder for administration to the food of a cat for oral administration.  WO 2002/072636 teaches method of formulating antibodies for oral administration by encapsulating the antibodies using gelatin and/or collagen polymers and spray drying the compositions into powders for oral use, so it would have been obvious to have combined the references to have arrived at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention in view of the teachings in the prior art references.
	From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
10.	Claims 8-15 appear to be in condition for allowance.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 28, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644